IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 1 WM 2021
                                                 :
                      Respondent                 :
                                                 :
                                                 :
               v.                                :
                                                 :
                                                 :
 ANDY BUXTON,                                    :
                                                 :
                      Petitioner                 :


                                         ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file a

Petition for Allowance of Appeal within 15 days of this order.